                         Case 1:19-cv-11743-RA Document 52 Filed 05/11/20 Page 1 of 1
                                                                                                        New York | New Jersey | Washington, D.C.




Kristin G. Garris, Counsel
kgarris@sh-law.com
Direct Phone: 212-784-6909 Fax: 212-808-4155



         VIA ECF

         May 11, 2020

         The Honorable Ronnie Abrams
         United States District Judge
         Thurgood Marshall United States Courthouse
         40 Foley Square
         New York, New York 10007

         Re:        Metamorfoza D.O.O. v. Big Funny, LLC et al.
                    Civil Action No. 1:19-cv-11743-RA


         Dear Judge Abrams:

                  We represent Metamorfoza D.O.O. (“Plaintiff”) in connection with the above-referenced
         litigation. Pursuant to Your Honor’s individual rules dated February 6, 2020, Plaintiff hereby
         gives notice that it will rely on the Amended Complaint (with exhibits) filed April 2, 2020, in
         opposing Defendants’ Motion to Dismiss and Alternative Motion to Transfer and accompanying
         papers filed April 30, 2020.


         Respectfully submitted,

         /Kristin Garris/
         Kristin G. Garris
         Scarinci Hollenbeck
         3 Park Avenue, 15th Floor
         New York, NY 10016
         kgarris@sh-law.com
         212-784-6909 office
         336-608-2736 mobile


         cc: Defendants’ counsel via ECF




     Scarinci & Hollenbeck, LLC   3 Park Avenue, 15th Floor, New York, New York 10016 | Phone: 212-286-0747 | Fax: 201-808-4155 | www.sh-law.com
